Citation Nr: 9907831	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-12 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Meniere's disease, 
including tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1961 to 
August 1962.  He also served on active duty for training from 
March 1958 to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for bilateral hearing loss and for Meniere's 
disease, including tinnitus.


REMAND

The appellant contends, in essence, that service connection 
is warranted for bilateral hearing loss and for Meniere's 
disease, including tinnitus.  He alleges that these 
conditions were incurred as a result of noise exposure in the 
performance of his inservice duties, including dynamite 
blasting and jack hammer operator. 

In January 1998, the veteran submitted a letter "requesting 
a hearing before Regional Office Personnel."  Pursuant to 
38 C.F.R. § 3.103(1) (1998), "[u]pon request, a claimant is 
entitled to a hearing at any time on any issue involved in a 
claim with the purview of part 3 of this chapter."  The 
purpose of a hearing is to permit the claimant to introduce 
into the record, in person, any available material and any 
arguments or contentions with respect to the facts and 
applicable law which he or she may consider pertinent. See 38 
C.F.R. § 3.103(2)(1998).  The Board concludes, therefore, 
that the RO should schedule the veteran for a hearing before 
a RO hearing officer. See 38 C.F.R. § 20.702 (e)(1998).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full 

compliance with due process requirements, the case is 
REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the veteran for a 
hearing before a RO hearing officer. 
After the hearing is conducted, the RO 
should review the claims on appeal. If 
the claims remain denied, the case should 
be returned to the Board, in accordance 
with appellate procedures.

After the appellant and his representative have been given an 
opportunity to appear at a hearing before the RO, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the question involving entitlement to service 
connection for hearing loss and for headaches will be 
postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


